Title: To Thomas Jefferson from William Short, 4 [May] 1789
From: Short, William
To: Jefferson, Thomas


Rochefort, 4 Apr. [i.e. May] 1789. Wrote Saturday from Bordeaux, and learned after posting letter that “the great opening of the States general would be on Monday the 11th, that it would be public &c. &c.” Will make “a push in hopes of arriving in time,” but this will mean giving little time to places en route and possible arrival late Sunday night. If he has been mistaken as to the opening and if TJ has time to send a letter to Orléans “by Saturday night I will thank you to do it as in that case I should like to stay a day longer there.” Would like to know whether TJ intends to go, though he takes this for granted “if the opening is as I have learned.” He and Rutledge set off yesterday “and came to Blaye by water, time enough to come and sleep at Etouliers a post and a half from thence.—We shall leave this place to-morrow morning at 4. o’clock for Nantes.”
